DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentov US 3,119,283.
Bentov discloses: 
Claim 1- at least four circular bearings (41, 42, 49, 50); wherein the at least four circular bearings are disposed within a circular flexspline (51) to form an elliptical shape (see shape in figure 2, shape is elliptical in that there are major and minor axes); wherein at least two circular bearings (41, 42) are on a first support feature (37, 38), wherein the first support feature has a length equal to the major axis of the elliptical shape (vertical direction in figure), wherein at least one of the at least two circular bearings is disposed on a first end (top end) of the first support feature and a second of the at least two circular bearings is disposed on a second end (bottom end) of the first support feature, wherein the first support feature is either an arm or a solid block (support feature is a solid block with arms); wherein at least two further circular bearings (49, 50) are disposed on a second support feature (39, 40), wherein the second support feature has a length equal to the minor axis of the elliptical shape (short horizontal axis in figure), wherein at least one of the two further circular bearings is disposed on a first end (left side) of the second support feature and a second of the at least two circular bearings is disposed on a second end (right side) of the second support feature, wherein the second support feature is either an arm or a solid block (second support feature is solid block with arms); and wherein the circular bearings are configured such that at least four points of contact are maintained between the wave generator and the flexspline (4 bearings have 4 points of contact).
Claim 3- wherein the circular bearings comprise roller bearings (41, 43, 49, 50 are roller bearings).
Claim 9- wherein the diameter of the circular bearings is less than one half of the length of the major axis of the elliptical shape (see figure 4).
Claim 12- wherein the circular bearings are same sizes (see figure 4).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bentov US 3,119,283 in view of Douglas US 20140224050.
Regarding claim 6, Bentov discloses all of the claimed subject matter as described above. Bentov does not disclose bearings comprising a metallic glass based material.
	Douglas teaches bearings comprising a metallic glass based material (paragraph 0015) for the purpose of improved hardness, toughness, corrosion resistance etc. (paragraph 0049).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bentov and provide bearings comprising a metallic glass based material, as taught by Douglas, for the purpose of improved hardness, toughness, corrosion resistance.
Regarding claim 14, Bentov discloses all of the claimed subject matter as described above. Bentov does not disclose a high temperature material flexspline comprising Inconel and tantalum.
	Douglas teaches a high temperature material flexspline comprising Inconel and tantalum for the purpose of utilizing a material that can be printed but still used a flexspline (paragraph (092).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bentov and provide a high temperature material flexspline comprising Inconel and tantalum, as taught by Douglas, for the purpose of utilizing a material that can be printed but still used a flexspline.
Regarding claim 15, Bentov discloses all of the claimed subject matter as described above. Bentov does not disclose a metallic glass based material flexspline.
	Douglas teaches a metallic glass based material flexspline (paragraph 0035) for the purpose of improved hardness, toughness, corrosion resistance etc. (paragraph 0049).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bentov and provide a metallic glass based material flexspline, as taught by Douglas, for the purpose of improved hardness, toughness, corrosion resistance.
Regarding claim 16, Bentov discloses all of the claimed subject matter as described above. Bentov does not disclose a tool steel flexspline.
	Douglas teaches a tool steel flexspline (paragraph 0091) for the purpose of ease of manufacturing (paragraph 0091).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bentov and provide a metallic glass based material flexspline, as taught by Douglas, for the purpose of ease of manufacturing.

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bentov US 3,119,283.
Bentov discloses all of the claimed subject matter as described above. Bentov does not disclose ceramic or steel bearings.
	It is old and well known to use steel or ceramic as a bearing material to achieve high strength and/or low cost.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bentov and provide steel or ceramic as a bearing material for the purpose of providing a high strength low cost bearing.
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,119,283 discloses a similar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658